 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 50Tres Estrellas de Oro and Automotive, Industrial and Allied Workers Local 495, International Broth-erhood of Teamsters, AFLŒCIO   Tres Estrellas de Oro and Automotive, Industrial and Allied Workers, Local 495, Wholesale Delivery Drivers, Salespersons, Industrial and Allied Workers, Local 848, Miscellaneous Ware-housemen, and Helpers, Local 986, International Brotherhood of Teamsters, AFLŒCIO.  Cases 21ŒCAŒ30443, 21ŒCAŒ30444, and 21ŒCAŒ31200 September 3, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN  AND BRAME On May 15, 1997, Administrative Law Judge Mary Miller Cracraft issued the attached decision.  The Re-spondent filed exceptions and a supporting brief, the General Counsel filed a limited cross-exception and an answering brief, and the Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order as modified.3                                                                                                                                                        1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  In addition, some of the Respondent™s exceptions imply that the judge™s rulings, findings, and conclusions demonstrate bias and prejudice.  On careful examination of the judge™s decision and the entire record, we are satisfied that the Respondent™s contentions are without merit. 2 In concluding that the Respondent violated Sec. 8(a)(3) and (1) of the National Labor Relations Act, the judge referred to the General Counsel™s ﬁprima facie case.ﬂ  The Board has traditionally described the General Counsel™s initial burden of demonstrating discriminatory motivation as one of establishing a prima facie case. Wright Line, 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).  The D.C. Circuit, however, has suggested that, in light of the Supreme Court™s decision in Office Workers™ Com-pensation Programs v. Greenwich Collieries, 512 U.S. 267, 276Œ278 (1994), the General Counsel™s burden should be described as that of persuading ﬁthe Board that the employer acted out of antiunion ani-mus.ﬂ  Southwest Merchandising Corp. v. NLRB, 53 F.3d 1334, 1339Œ1340 fn. 8 (1995).  However, this change in phraseology does not rep-resent a substantive change in the Wright Line analysis.  See Schaeff, Inc. v. NLRB, 113 F.3d 264, 266 fn. 5 (D.C. Cir. 1997), and Manno Electric, 321 NLRB 278, 280 fn. 12 (1996).  Therefore, the judge™s use of the term ﬁprima facie caseﬂ in describing the General Counsel™s burden here does not substantively affect her analysis or conclusions.  See 3E Co., 322 NLRB 1058 (1997). We find it unnecessary to pass on the judge™s finding that the Re-spondent™s agent, Victor Guzman, unlawfully interrogated employee Juan Monroy as the remedy for this alleged violation would be cumula-tive and would not affect the Order. Contrary to our dissenting colleague, we agree with the judge™s finding that the Respondent™s agent, Victor Guzman, unlawfully created the impression of surveil-lance of employee Juan Monroy™s union activities.  The relevant facts are as follows. The Respondent and Turi-Mex, a Mexican entity, are both owned by the Guzman family.  The Respondent provides bus transportation between its terminals in Southern California and Tijuana, Mexico, where Turi-Mex maintains a facility.   On December 19, 1994, the Respondent™s busdrivers commenced an organizing campaign.  Between that date and December 21, 1994, Monroy distributed union litera-ture and authorization cards to employees at the Tijuana facility and at a gas station employees used located near the Respondent™s Huntington Park, California facility.  On December 21, 1994, Monroy received a telephone call at home from Victor Guzman, one of the owners of Turi-Mex and the brother of the Respondent™s president.  The judge found, and our dissenting colleague concedes, that Victor Guzman was the Respondent™s agent.4  Guz-man asked Monroy if he was a politician.  When Monroy said that he did not understand what Guzman was saying, Guzman replied, ﬁDon™t be naïve, I know what you wanted to do, you want to do a work stoppage [or] a strike.ﬂ  Monroy protested that employees simply wanted their rights.5 After the conversation with Guzman, Monroy tele-phoned fellow union activist Ruben Acosta and told him that the Respondent now unquestionably knew that they were engaged in union activity.  The very next day, the  We shall modify the judge™s Conclusions of Law 1 and par. 1(a) of the recommended Order to more accurately reflect the violations found by the judge. In affirming the judge™s finding that Victor Guzman was the Re-spondent™s agent, we find it unnecessary to rely on the judge™s discus-sion (in the fifth paragraph of the section entitled ﬁAgency Status of Victor Guzmanﬂ) of whether there was an internal inconsistency in the Respondent™s position. Further, because we affirm the judge™s agency finding, we find it unnecessary to pass on the discussion contained in fn. 14 of the judge™s decision. 3 In view of the fact that a substantial number of the Respondent™s employees are Spanish speaking, we find merit in the General Coun-sel™s limited cross-exception, and we shall modify the judge™s recom-mended Order to require that the notice be posted in Spanish, as well as in English. We shall also modify the judge™s recommended Order in accordance with Excel Container, 325 NLRB 17 (1997). 4 In affirming the judge™s finding that Victor Guzman was the Re-spondent™s agent, we find it unnecessary to rely on the judge™s discus-sion (in the fifth paragraph of the section entitled ﬁAgency Status of Victor Guzmanﬂ) of whether there was an internal inconsistency in the Respondent™s position.  Further, because we affirm the judge™s agency finding, we find it unnecessary to pass on the discussion contained in fn. 14 of the judge™s decision. 5 In addition to finding that Guzman created the impression of sur-veillance, the judge also found that Guzman unlawfully interrogated Monroy during this phone conversation.  We find it unnecessary to pass on the judge™s interrogation finding because the remedy for this alleged violation would be cumulative and would not affect the Order. 329 NLRB No. 3  TRES ESTRELLAS DE ORO 51Respondent unlawfully discharged both Monroy and 
Acosta in violation of Section 8(a)(3) and (1) of the Act.   
The Board™s test for determining whether an employer 
has created an impression of surveillance is whether the 
employee would reasonably assume from the statement 
in question that his union activities had been placed un-
der surveillance.  
United Charter
 Service
, 306 NLRB 
150 (1992).  ﬁThe Board does not require employees to 
attempt to keep their activities secret before an employer 
can be found to have created an unlawful impression of 
surveillance. . . .  Further, the Board does not require that 
an employer™s words on thei
r face reveal that the em-
ployer acquired its knowledge of the employee™s activi-

ties by unlawful means.ﬂ  Id. at 151.  ﬁThe idea behind 
finding ‚an impression of surveillance™ as a violation of 
Section 8(a)(1) of the Act is that employees should be 
free to participate in union organizing campaigns without 
the fear that members of management are peering over 
their shoulders, taking note of who is involved in union 
activities, and in what particular ways.ﬂ  
Flexsteel Indus-
tries, 311 NLRB 257 (1993). 
Applying these principles he
re, we find, in agreement 
with the judge, that Guzman™s
 statements on their face 
would reasonably suggest to
 Monroy that Guzman was 
closely monitoring the degree and extent of Monroy™s 

organizational efforts and activities.  Contrary to our 
dissenting colleague, Guzman™s remarks are not ﬁtoo 
vague and ambiguous to establish this violation.ﬂ  In ad-
dition to questioning Monroy about being a ﬁpolitician,ﬂ 
an obvious and sarcastic dig to Monroy™s leadership role 
in the organizational campaign,
 Guzman stated that he 
knew that Monroy wanted to create a work stoppage or 

strike, activities that are often associated with unioniza-
tion.  Although our dissenting colleague states that we 
are ﬁreaching too far,ﬂ our unf
air labor practice finding is 
supported by Board cases finding similar derisive state-
ments to create an impression that employee union 
activities were under the watchful eye of management.  
See Jennie-O Foods, 301 NLRB 305, 338Œ339 (1991) 
(impression of surveillance created where plant manager 

stated that he heard that 
employee was ﬁgetting into poli-
ticsﬂ); Emerson Electric Co., 287 NLRB 1065 (1988) 
(impression of surveillance created where plant manager 
indicated that he knew the extent of the employee™s in-
volvement with the union).
6 Our dissenting colleague also 
suggests that a violation cannot be sustained on these facts because Guzman™s 

statements ﬁlikely resulted from Monroy™s open distribu-
                                                          
                                                           
6 Citing NLRB v. Simplex Time Recorder Co., 
401 F. 2d 547, 549 
(1st Cir. 1968), our dissenting collea
gue applies a different test, one 
requiring ﬁwillful [employer] conductﬂ that gives employees a ﬁjustifi-
able impressionﬂ that their union
 activities are under surveillance.  
Even under the dissent™s test, properl
y applied, a violation has been 
established.  Guzman™s caustic stat
ements are ﬁwillful conductﬂ and, 
for the reasons set forth above, they would reasonably tend to give 
Monroy a ﬁjustifiable impressionﬂ that his union activities were under 
surveillance. tion of union literature on the property of the Respon-
dent™s sister corporation, Turi-Mex.ﬂ  Our dissenting 
colleague™s position is at odds 
even with that of the Re-
spondent, which contends in its exceptions that it had no 
knowledge of Monroy™s union activities.  Furthermore, 
in making his argument, our dissenting colleague relies 
on nothing more than speculation.   Thus, there is no 

evidence that a representative of the Respondent was 
present when Monroy distributed union cards and litera-
ture at the Turi-Mex facility, and when Monroy distrib-
uted union materials at the gas station, he was not on 
property owned by the Respondent or Turi-Mex.  In 
addition, at the time of Guzman™s telephone conversation 
with Monroy, the employees had not revealed to man-
agement that they were engaged in an organizational 
campaign.   In sum, there is no simply no basis in the 
record for concluding that Monroy would reasonably 
believe that the Respondent had learned about the extent 
of his union activities through any legitimate means.   
Accordingly, for all these reasons, we find no merit in 
our dissenting colleague™s position, and we adopt the 
judge™s unfair labor practice finding.
7  AMENDED 
CONCLUSIONS OF 
LAW Substitute the following for Conclusion of Law 1. 
ﬁ1.  By interrogating employees concerning their union 
activities and sympathies; creating the impression among 
its employees that it was engaging in surveillance of their 

union activities; informing an employee that it did not 
want ﬁleadersﬂ working for it, that employees who had 
engaged in union activities in the past had been termi-
nated, and that the employee could be terminated if he 
continued to engage in such conduct; informing an em-
ployee that engaging in union activities was ﬁnot rightﬂ 
and impliedly threatening to retaliate against the em-
ployee by stating that the employee would have to ﬁface 
the consequencesﬂ of engaging in such conduct; and by 
threatening to terminate an
 employee because he was 
ﬁagitatingﬂ other employees, the Respondent has en-
gaged in unfair labor practices affecting commerce 
within the meaning of Secti
on 8(a)(1) and Section 2(6) 
and (7) of the Act.ﬂ 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders 
that the Respondent, Tres 
 7 We disagree with our disse
nting colleague™s reliance on 
NLRB v. 
Pilgrim Foods
, 591 F.2d 110 (1st Cir. 1978), a case that denied en-
forcement of the pertinent part of 
a Board Order.  Furthermore, even 
under the court™s standard, an impre
ssion of surveillance violation has 
been established here.  The court specifically stated that an employer™s 

ﬁacknowledging an employee™s union 
activityﬂ would be unlawful if 
accompanied by ﬁmore,ﬂ such as ﬁa
n intimidating quality to the re-
mark.ﬂ  Id. at 114.  Here, Guzm
an went beyond acknowledging Mon-
roy™s union activity when Guzman accused Monroy of ﬁwant[ing] to do 
a work stoppage [or] a strike,ﬂ a wholly gratuitous comment with an 
intimidating quality. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 52Estrellas de Oro, Huntington 
Park, California, its offi-
cers, agents, successors, and assigns, shall take the action 
set forth in the Order as modified. 
1. Substitute the following for paragraph 1(a). 
ﬁ(a) Interrogating employ
ees concerning their union 
activities and sympathies; creating the impression among 
its employees that it was engaging in surveillance of their 
union activities; informing an employee that it did not 
want ﬁleadersﬂ working for it, that employees who had 
engaged in union activities in the past had been termi-
nated, and that the employee could be terminated if he 
continued to engage in such conduct; informing an em-
ployee that engaging in union activities was ﬁnot rightﬂ 
and impliedly threatening to retaliate against the em-
ployee by stating that the employee would have to ﬁface 
the consequencesﬂ of engaging in such conduct; and 
threatening to terminate an
 employee because he was 
ﬁagitatingﬂ other employees.ﬂ 
2. Substitute the following for paragraph 2(e). 
ﬁ(e) Within 14 days after service by the Region, post at 
its Huntington Park, Los Angeles, and San Ysidro, Cali-
fornia facilities, in both Eng
lish and Spanish, copies of 
the attached notice marked ﬁAppendix.ﬂ
19 Copies of the 
notice, on forms provided by the Regional Director for 

Region 21, after being signed by the Respondent™s au-
thorized representative, sha
ll be posted by the Respon-
dent and maintained for 60 consecutive days in con-
spicuous places including all places where notices to 
employees are customarily 
posted. Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 

closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since December 21, 1994.™™ 
3. Substitute the attached notice for that of the admin-
istrative law judge. 
 MEMBER BRAME
, concurring in part and dissenting in part. 
Contrary to the majority and the judge, I would not 
find that the Respondent unl
awfully created the impres-
sion of surveillance of employee Juan Monroy™s union 
activities.  I stress that the statements the judge relied on 
as the basis for this violation were uncertain in nature 

and that the Respondent made them immediately after 
Monroy openly distributed union literature on property 
owned by the Respondent™s sister corporation.  In the 
remaining respects, I agree with
 my colleagues™ decision.   
The evidence shows that between December 19 and 
21, 1994,
1 Monroy distributed union literature to em-
ployees both at a Tijuana, Mexico facility owned by 
Turi-Mex, a Mexican entity owned by the same family 
                                                          
                                                           
1 All dates are in 1994. 
which owns the Respondent, and at a diesel gas station 

located near the Respondent™s Huntington Park, Califor-
nia facility that employees used.
2  On December 21, 
Monroy received a phone 
call from Victor Guzman, 
whom the judge found, and I 
agree, was a Respondent 
agent.  Guzman asked Monroy if he was a politician.  
When Monroy claimed that he did not understand what 
Guzman was saying, Guzman replied, ﬁdon™t be naïve I 
know what you wanted to say, I know what you wanted 
to do, you want to do a stoppage on [sic] a strike.ﬂ  Mon-
roy denied that employees were going to strike and stated 
that they simply wanted th
eir rights.  On December 22, 
the Respondent suspended Monroy without pay and later 

converted that suspension
 into a discharge.   
I disagree with the judge™s finding that by his com-
ments Victor Guzman created
 the impression of surveil-
lance in this case.
3  The First Circuit, while considering a 
similar issue in 
NLRB v. Simplex Time Recorder
, 401 
F.2d 547 (1968), enfg. 164 NLRB 812 (1967), specifi-
cally recognized the inherent difficulty in defining this 
alleged violation due to the ﬁnebulousﬂ nature of the 
conduct involved.  Although the court in that case ulti-
mately agreed with the Board™s finding of such a viola-
tion, it established the standard that ﬁcreating ‚an impres-
sion of surveillance™ means willful conduct and a justifi-
able impression,ﬂ 401 F.2d at 549.  In my view, 
Guzman™s comments here asking if Monroy was a politi-

cian and stating that he knew what Monroy ﬁwanted to 
doﬂ are too vague and ambiguous to establish that they 
created a ﬁjustifiable impressionﬂ of surveillance to Mon-
roy.  I think that the judge and my colleagues are guilty 
of reaching too far in interpreting these statements as 
creating the impression that Monroy™s union activities 
were unlawfully under surveillance.
4  Subsequent to 
Simplex Time Recorder Co.
, the First 
Circuit reversed the Board and found that the employer 

did not create the impression of surveillance in 
NLRB v. Pilgrim Foods, Inc.
, 591 F.2d 110 (1978).  There, an 
assistant plant manager told an employee he was aware 

that the employee was the ﬁspokesman for the men,ﬂ and 
 2 The Respondent is owned by thr
ee brothers, Jose, Luis, and Grego-
rio Guzman, and provides bus tr
ansportation between Southern 
California and Mexico.  Turi-Mex is owned by these same three broth-
ers plus another brother, Vict
or Guzman, and their mother. 
3 I join the majority, however, 
in finding it unnecessary to pass on 
the judge™s further conclusion that
 Guzman coercively interrogated 
Monroy during this conversation as this alleged violation would be 
cumulative here. 
4 I disagree with the finding of a violation in 
Jennie-O-Foods
, 301 
NLRB 305, 338Œ339 (1991), where the employer similarly told an 
employee he had heard that the em
ployee was ﬁgetting into politics.ﬂ  
Furthermore, my colleagues™ reliance on 
Jennie-O-Foods
 and Emerson 
Electric, 287 NLRB 1065 (1968), to support the finding of a violation 
here is misplaced as both cases are distinguishable from the present 
situation in that the employers there were commenting on union activi-
ties that had occurred at union meetings and not on the Respondent™s 
property as in this case.  Thus there was no ﬁjustifiable impressionﬂ of 
surveillance under the test that 
NLRB v. Simplex Time Recorder Co., 
supra,
 established for the finding of this violation. 
 TRES ESTRELLAS DE ORO 53suggested that the employee make up a list of employee 
grievances.  591 F.2d at 113.  The court stressed, quoting 
from 
NLRB v. Mueller Brass Co.
, 509 F.2d 704, 709 (5th 
Cir. 1975), that ﬁ[t]he Act does not prevent an employer 
from acknowledging an employee™s union activity, with-
out more.ﬂ Id. at 114.  Accord
ing to the court, the ﬁmoreﬂ 
would, for example, include ﬁcontinuous monitoring of 
employee telephone conversations and threatening con-
frontations.ﬂ Id.  As the court found, in words that apply 
to the present situation, ﬁthe mere recognition of union 
activityﬂ is not a violation of Section 8(a)(1).  Id.
5  The 
evidence in this case establishes only that the Respondent 

may have observed Monroy™s open union activities on 
Turi-Mex™s property and then perhaps vaguely com-
mented on them during Guzman™s telephone conversa-
tion with Monroy.
6  Thus the General Counsel has not 
introduced evidence establishi
ng that Guzman did any-
thing beyond ﬁacknowledgingﬂ
 Monroy™s union activi-
ties. Accordingly, I conclude that the General Counsel has 
failed to establish on these facts that the Respondent cre-

ated the impression of surveillance.  I therefore find that 
this allegation should be dismissed. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT
 interrogate you concerning your union 
activities and sympathies; create the impression that we 
are engaging in surveillance of your union activities; 

inform you that we do not want ﬁleadersﬂ working for us, 
that employees who have engaged in union activities in 
the past have been terminated, and that you could be 
                                                          
 5 I reject the majority™s characteri
zation of Guzman™s statements dur-
ing this conversation as having an ﬁi
ntimidating quality.ﬂ  In my view, 
Guzman was simply expressing his vi
ew regarding the possibility that 
Munroy™s union activism could result in a strike, a view to which 
Guzman was entitled under the free speech
 proviso in Sec. 8(c) of the 
Act. 6 I note that it is highly unlikely Guzman made his remarks as a re-
sult of Monroy™s open distribution of union literature on the property of 
the Respondent™s sister corporation, Turi-Mex. 
terminated if you continue to engage in such conduct; 
inform you that engaging in union activities is ﬁnot rightﬂ 
and impliedly threaten to retaliate against you by stating 
that you would have to ﬁface the consequencesﬂ of en-
gaging in such conduct; and  threaten to terminate you 
because you are ﬁagitatingﬂ other employees. 
WE WILL NOT 
discharge or otherwise discriminate 
against any of you for supporting Automotive, Industrial 

and Allied Workers, Local 495; Wholesale Delivery 
Drivers, Salespersons, Indu
strial and Allied Workers, 
Local 848; or Miscellaneous Warehousemen Drivers and 
Helpers, Local 986, International Brotherhood of Team-
sters, AFLŒCIO or any other union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Ruben Acosta (a/k/a Ruben Asael Acosta 
Mia), Juan Monroy, and Juan
 Rodriguez full reinstate-
ment to their former jobs or, if those jobs no longer exist, 

to substantially equivalent positions, without prejudice to 
their seniority or any other rights or privileges previously 
enjoyed. 
WE WILL make Ruben Acosta (a/k/a Ruben Asael 
Acosta Mia), Juan Monroy, and Juan Rodriguez whole 

for any loss of earnings and other benefits resulting from 
their discharges, less any net interim earnings, plus inter-
est. WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful discharges of Ruben Acosta (a/k/a Ruben Asael 
Acosta Mia), Juan Monroy, and Juan Rodriguez, and 
WE 
WILL
, within 3 days thereafter, notify each of them in 
writing that this has been done and that the discharges 
will not be used against them in any way. 
 TRES ESTRELLAS DE 
ORO  Neil A. Warheit, Esq
., for the General Counsel.
 Ann K. Smith, Esq. 
and Araceli
 Cole, Esq. (Sheppard, Mullin, 
Richter & Hampton
), of Los Angeles, California, for the 
Respondent. DECISION STATEMENT OF THE 
CASE MARY MILLER 
CRACRAFT, Administrative Law Judge.  This case was litigated in Los Angeles, California, from February 

24Œ28, 1997.  The charges in Cases 21ŒCAŒ30443 and 21Œ
CAŒ30444 were filed by Automo
tive, Industrial and Allied 
Workers Local 495, International Brotherhood of Teamsters, 
AFLŒCIO (the Union) on December 29, 1994, and amended on 
March 31, 1995.  The charge in Case 21ŒCAŒ30444 was fur-
ther amended on April 7, 1995.  Consolidated complaint in 
these cases issued May 31, 1995, a
lleging that Tres Estrellas de 
Oro (Respondent) violated Section 
8(a)(1) and (3) of the Act. 
The charge in Case 21ŒCAŒ31200 was filed by the Union 
and Wholesale Delivery Drivers,
 Salespersons, Industrial and 
Allied Workers, Local 848, International Brotherhood of Team-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 54sters, AFLŒCIO, and Miscellaneous Warehousemen, Drivers 
and Helpers, Local 986, International Brotherhood of Team-
sters, AFLŒCIO, on March 1, 1996, and complaint issued on 
September 10, 1996.  By order 
of September 24, 1996, Case 
21ŒCAŒ31200 was consolidated for hearing with Cases 21Œ
CAŒ30443 and 21ŒCAŒ30444. 
The consolidated complaints, as amended at hearing, allege 
the discharge of three employees 
in violation of Section 8(a)(1) 
and (3) of the Act as well as allegations of independent 8(a)(1) 
violations including threats of
 discharge, interrogation, and 
impression of surveillance.  On the entire record,
1 including my 
observation of the demeanor of th
e witnesses, and after consid-
eration of the briefs filed by 
counsel for the General Counsel 
and for Respondent,
2 I make the following 
FINDINGS OF FACT
 I. JURISDICTION AND LABOR ORGANIZATION STATUS
 Respondent is a California corporation with an office and 
place of business in Huntington Pa
rk, California.  It is engaged 
in the business of providing bus transportation of passengers 
between Southern California and Mexico.  During the 12-month period ending June 1, 1996, Respondent derived gross 
revenues in excess of $500,000 a
nd purchased and received 
goods valued in excess of $5000 from other enterprises located 

within the State of California each of which other enterprises 
received those goods directly from points outside the State of 
California.  Respondent admits and I find that it is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act and that th
e Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. Background Jose Guzman is president of Respondent.  He and two of his 
brothers, Luis and Gregorio Guzman, own Respondent.  Jose 
Guzman is also president of a Mexican entity known as Turi-
Mex, which he owns with his brothers Luis, Gregorio, and Vic-
tor Guzman, as well as their mother.  Respondent denies that 
Victor Guzman and another brother, Juan Guzman, are its 
agents or supervisors. 
Respondent conveys passengers by bus 7 days a week be-
tween various locations in Sout
hern California and Tijuana, 
Mexico.  Respondent™s terminal
s in Southern California are 
located at Sixth Street in Los Angeles, Florence Avenue in 
Huntington Park, and in San Ysidro, California.  In Tijuana, passengers are dropped off and picked up at either the Turi-
Mex airport facility or the central bus depot.  Insignia on the 
side of Respondent™s buses denote either ﬁTres Estrellasﬂ or 
                                                          
                                                           
1 Counsel for the General Counsel™s unopposed motion to correct the 
transcript is granted and receive
d in evidence as G.C. Exh. 9. 
2 Counsel for the General Counsel moved to strike Respondent™s 
brief on various procedural grounds 
including failure of Respondent to 
serve counsel for the General Counsel with a copy of Respondent™s 
brief.  In response, Respondent hand de
livered a copy of its brief assert-
ing clerical error in failure to serve counsel for the General Counsel. 
Thereafter, Respondent amended its pr
oof of service. Both counsel for 
the General Counsel™s and Responde
nt™s brief were received by the 
Division of Judges on April 4, 1997, 
the date they were due.  Under 
these circumstances, I find no substantial prejudice to counsel for the 
General Counsel and deny the moti
on to strike Respondent™s brief. 
ﬁTuri-Mex.ﬂ Printed on bus tickets purchased in Tijuana are the 
names Tres Estrellas and Turi-Mex.
3 Respondent employs approximat
ely 12 busdrivers who work 
6 days per week. Each day, each driver makes one round trip 
between Southern California and Tijuana.  Drivers earn $60 to 
$70 per trip. Respondent does not provide sick pay, vacation 
pay, or medical benefits.  In April or May 1994, Jose Guzman 
told employees that benefits a
nd pay increases would be forth-
coming when the Respondent™s economic position improved. 
In the fall of 1994, Juan Gu
zman, the general manager at 
Turi-Mex™s airport facility, to
ld his brother Jose Guzman, president of Turi-Mex and Respondent, that he suspected that 
Turi-Mex ticket agents were stealing ticket receipts.  Jose Guz-
man retained an accountant and an attorney to investigate. On 
November 8, 1994, Jose Guzman filed an ﬁaccusationﬂ in 
Mexico alleging the theft. No bus drivers were named in this 
ﬁaccusation.ﬂ
4 B. Discharges of Ruben Acosta and Juan Monroy 
On December 18, 1994, Ruben Acosta, a busdriver who had 
worked for Respondent since December 1991, met with Jose 

Guzman.  Acosta asked if Respo
ndent was solvent at that time. 
Jose Guzman asked why Acosta
 wanted to know and Acosta 
responded that employees had not received either a pay in-
crease or the benefits previously discussed.  The discussion 
became heated and Acosta left.  When Acosta returned home, 
he received a message from Gregorio Guzman telling him not 
to report to work as scheduled on the following day. 
Acosta visited the union hall on December 19 and received 
literature and authorization cards.  He gave the literature to 
fellow driver Juan Monroy who distributed it on December 19, 
20, and 21 to coworkers at the Tijuana facility as well as at a 
diesel station utilized by drivers located near Respondent™s 
Huntington Park facility. Acosta
 distributed the authorization 
cards on December 20 at the diesel station and at the Hunting-

ton Park facility.  According to Acosta, 11 of the 12 drivers 
signed authorization cards on December 19 and the remaining 

driver signed on December 21. 
Acosta was advised by a tele
phone call from Gregorio Guz-
man on December 20 to drive a bus departing Huntington Park 
on December 21 at 8:30 a.m.  He was instructed to arrive at 
7:30 a.m.  However, when he arrived at 7:33 a.m., another 
driver had already taken the bus and Gregorio Guzman in-
structed him to take the 2 p.m. 
departure instead.  As Acosta 
was leaving, he saw Ramon Pina
do, the remaining unsolicited 
driver.  The company accountant was about 6 feet away smok-
ing a cigarette.  Pinado told Acosta
 that he knew all about it and 
was ready to sign the card. Acosta returned from Tijuana in the 
early morning of December 22.  He received a message that 
Jose Guzman wanted to talk with him at 1 p.m. that day. 
Meanwhile, Monroy received a telephone call on December 
21 from Victor Guzman, brother of Jose Guzman and one of 
the owners of Turi-Mex.  Victor Guzman asked Monroy if he 
was a politician and accused Monr
oy of wanting to create a 
work stoppage or a strike.  Monroy protested that employees 
simply wanted their rights.  
Victor Guzman questioned what 
rights Monroy was referring to a
nd added that money was what 
 3 There is no allegation that Respondent and Turi-Mex are alter egos, 
a single or joint employer, or related business entities. 
4 Respondent did not prove that any theft occurred.  However, Re-
spondent presented evidence that its 
investigation concluded that ticket 
agents were involved in a scheme 
to pocket tickets and ticket money. 
 TRES ESTRELLAS DE ORO 55Monroy wanted.  Monroy protested that this was not correct. 
Victor Guzman and Monroy agreed to meet at the Huntington 
Park terminal the following day but no specific time was set. 
Monroy conveyed to Acosta 
his conclusion that Respondent 
knew they were attempting to organize for the Union.  Victor 
Guzman did not testify.
5 Both Monroy and Acosta were 
advised to meet with Jose 
Guzman at the Huntington Park facility on December 22. Both 
Monroy and Acosta called the Uni
on stating that they expected 
to be terminated.  It was agreed that a letter would be transmit-
ted by the Union to Respondent 
by facsimile stating that Mon-
roy and Acosta were attempting 
to organize for the Union and 
setting forth employee rights in that regard.  
On the following day, in separate meetings, Jose Guzman 
terminated Acosta and Monroy.  The contemplated letter from 
the Union arrived after Acosta wa
s terminated and before Jose 
Guzman met with Monroy.  Jose Guzman told Acosta that he 
no longer had a job and told Monroy that he was suspended 
without pay.  Victor Guzman was present during Monroy™s 
termination meeting.
6  Jose Guzman testified that he decided to terminate Acosta 
and Monroy because driver Ramon Pinado informed him on the 
afternoon of December 21, 1994, that Acosta and Monroy were 
involved in a scheme with Turi-Mex ticket agents to defraud 
Turi-Mex.  However, both Acosta and Monroy stated that they 
were never confronted with allegations of theft during their 

termination interviews. Jose Guzman testified that he did con-
front Monroy with allegations of
 theft and that Monroy denied 
these allegations.  
One week after their discharges, the Union filed a petition to 
represent a unit of Respondent™s bus drivers.  This petition was 
later withdrawn. By letters of
 January 27, 1995, Acosta and 
Monroy were informed that Respondent had completed its in-
vestigation into loss of tickets 
and revenue and decided to ter-
minate them.  
The ﬁaccusationﬂ previously filed by Jose Guzman in Mex-
ico was amended on December 22, 1994, to include luggage 
handlers, drivers, and dispatchers by classification without 
specifically naming any individu
als. On April 10, 1995, it was 
amended to specifically na
me Acosta and Monroy.  
Several months after their term
inations, Acosta and Monroy 
learned that they were named in a Mexican document authored 
by Turi-Mex as conspirators in 
the ticket and revenue theft.  
However, neither Acosta nor Monroy has ever been served 
copies of any such document al
though they attempted to ascer-
                                                          
                                                           
5 Respondent argued at the hearing 
that Monroy™s testimony did not 
establish that he was speaking with 
Victor Guzman.  I find, to the con-
trary, that Monroy™s testimony ade
quately authenticated that the voice 
he heard on the telephone was that of Victor Guzman. Monroy was 
familiar with Victor Guzman™s 
voice and had spoken with him on nu-
merous occasions by telephone.  Monroy stated that he addressed the 
caller as Victor during the conversa
tion. This evidence provides a suffi-
cient authentication of the voice.  Moreover, when Monroy reported to 
Jose Guzman™s office on the following day, the meeting with Jose 
Guzman did not occur until Victor Gu
zman arrived.  This action is 
consistent with the import of the te
lephone conversation in that Victor 
Guzman stated to Monroy that he 
would meet with him at the Hunting-
ton Park terminal on the following day. 
6 According to Monroy, whom I credit, the meeting began when Jose 
Guzman asked what Monroy wanted to tell him and Monroy re-
sponded, the same thing I told Victor
 Guzman last night. Jose Guzman 
responded that he was not interested in what Monroy said to Victor 
Guzman. 
tain through Mexican authorities 
if such a document had indeed been filed against them and were told that no charges were 
found by those they contacted.  
C. Discharge of Juan Rodriguez 
Juan Rodriguez also worked as a busdriver for Respondent. 
He was hired in 1995 and was di
scharged on March 4, 1996.  
Respondent™s stated reason for the termination was refusal to 
follow instructions.  Shortly thereafter, the Union and Locals 
848 and 986 filed a petition to re
present Respondent™s bus driv-
ers. An election was held pursuant to a stipulated election 

agreement.  The drivers rejected the Union and no objections 
were filed. 
After discussing organizing with a business agent on the 
evening of February 16, 1996, Rodriguez distributed union 
authorization cards at the Lo
s Angeles and Huntington Park facilities as well as in Tijuana on February 17, 1996.  Accord-
ing to Rodriguez, Jose Guzman was in the immediate proximity while Rodriguez was passing out cards.  Jose Guzman ap-
proached Rodriguez and asked him what he had given to the 
other drivers. Rodriguez told Jose Guzman it was a card to sign 
for union representation.  Jose Guzman replied that he did not 
want any ﬁleadersﬂ working for Respondent and told him that 
on other occasions employees ha
d tried to organize and had 
been fired. Jose Guzman said that it was possible Rodriguez 
would follow them.
7 Rodriguez did not reply to Jose
 Guzman™s comments but left 
on his assigned route to Tijuana.  While at the repair shop in 
Tijuana Rodriguez continued soliciting employees.  Juan Guz-
man asked Rodriguez what he was doing and Rodriguez replied 
that he was distributing union authorization cards.  Juan Guz-
man told Rodriguez that this was not correct and Rodriguez 
would pay the consequences.  
The following day, Rodriguez 
continued distribution of authorization cards at the Tijuana 

repair shop. All employees signed these cards. Juan Guzman 
approached Rodriguez that day and stated that he had spoken to 

Jose Guzman about what Rodriguez was doing and Jose 
Guzman was going to fire Rodri
guez for agitating the employ-
ees.
8 On February 20, Rodriguez was discharged. Gregorio Guz-
man testified that Rodriguez was discharged because there had 

been complaints of rudeness from customers and Rodriguez 
repeatedly failed to follow instructions as to departure times 
from Tijuana. Gregorio Guzman stated that he had counseled 
Rodriguez about these problems on at least 15 or 20 occasions.  
Jose Guzman testified that Rodriguez was discharged because 
he left the Turi-Mex repair shop earlier than he had been in-
structed that day and that this was a common problem in that 
Rodriguez refused to obey instructions not to drive the bus until 
it was released from the shop. 
D. Analytical Framework 
Section 8(a)(1) and (3) of the Act provides in relevant part 
that an employer may not interfere with, restrain, or coerce 
employees in the exercise of their right to self-organization, to 
form, join, or assist labor orga
nizations and that an employer 
may not discriminate in regard to
 hire or tenure of employment 
in order to discourage membership
 in any labor organization.  
 7 Jose Guzman denied the conversa
tion and denied that he was at 
work that day. I credit Rodriguez 
8 Juan Guzman did not recall such a conversation. I credit Rodri-
guez.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 56In Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (lst 
Cir. 1981), cert. denied 445 U.S. 989 (1982); cited with ap-
proval in NLRB v. Transportatio
n Management Corp., 
462 U.S. 
393 (1983), the Board set forth the burden and allocation of 
proof to be utilized to determine whether a discharge violates 
the Act.  Initially, the Genera
l Counsel must show that pro-
tected conduct was a motivating factor in the employer™s deci-
sion to terminate. At that point, the burden shifts to the em-
ployer to demonstrate that it would have taken the same action 
in any event. 
E. Contentions 
Counsel for the General Counsel argues that Respondent had 
direct knowledge of the protecte
d activities of Acosta and Mon-
roy and exhibited animosity toward this activity.  Specifically, 
counsel notes evidence that Acosta confronted Jose Guzman 
with an inquiry regarding im
proved wages and benefits to which Jose Guzman reacted in a heated manner.  Counsel also 

relies on evidence that Acosta then enlisted Monroy to distrib-
ute literature and authorization cards to the entire complement 
of employees and thereafter, Monroy was interrogated by Vic-
tor Guzman, whom counsel claims acted with apparent author-
ity, who also offered that Re
spondent knew what he was doing. Moreover, counsel points to the 
timing of the discharges days 
after organizing activity occurred.
 Finally, counsel for the Gen-
eral Counsel argues that there 
is no evidence that the employees 
engaged in misconduct and even
 if Respondent had shown a 

good faith belief that Acosta and Monroy were involved in 
alleged theft, Respondent™s failur
e to investigate such allega-
tions by confronting the two warrants an inference that it acted 
unlawfully. Accordingly, counsel
 claims that Respondent has 
failed to rebut his prima facie showing of discrimination. 
Respondent contends that no prima facie case has been set 
forth because there is no evidence that Victor Guzman was an 
agent of Respondent and, absent such evidence, there is no 
evidence that Respondent, speci
fically Jose Guzman, was 
aware of any union organizing activity or was motivated to 
discharge Acosta and Monroy for such activity.  
As to Rodriguez, counsel for the General Counsel argues that Juan Guzman is an agent of Respondent and that Juan Guzman™s threats of reprisal a
nd termination to Rodriguez sup-ply ample animus and direct kn
owledge of Rodriguez™ activi-
ties. Moreover, counsel notes th
at the timing of the discharge 
and the implausible reasons for discharge support an inference 
of unlawful motivation. On the 
other hand, Respondent claims 
that Rodriguez was terminated because his performance was 
inadequate and he was insubordinate. Accordingly, Respondent 
urges that even if the evidence establishes that union activity 
may have been a motivating factor in its decision, the termina-
tion would have occurred in any event. 
F. Analysis 
1. Amendments to and timeliness of certain  
complaint allegations
 Relying on 
Nickels Bakery of Indiana, 
296 NLRB 927 
(1989), Respondent contended at the hearing that certain 

8(a)(1) allegations were not pr
operly included in the consoli-
dated complaint. I allowed these amendments. Specifically, 
paragraph 7 of the consolidated complaint in Cases 21ŒCAŒ
30443 and 21ŒCAŒ30444 was amended to change the phrase, 
ﬁat the Los Angeles terminal,ﬂ 
to the phrase, ﬁby telephoneﬂ; 
paragraph 6(a)(i) of the complaint in Case 21ŒCAŒ31200 was 
amended to delete the phrase, ﬁat the Los Angeles Terminal,ﬂ 

and substitute, ﬁin Huntington Park, Californiaﬂ; and paragraph 
6(a)(ii) was amended to change the phrase, ﬁat the Tijuana 
Terminal,ﬂ to the phrase, ﬁa re
pair shop in Tijuana, Mexico.ﬂ 
The amendments merely conformed the pleadings to the evi-

dence and did not change the nature or date of the allegations 
nor the person allegedly engaged in the conduct but only the 
locations.  Accordingly, these amendments were ministerial in 
nature.  Advance notice of intent to amend was provided no 
later than a conference call he
ld on February 18, 1997.  Al-
though not specifically relevant to this issue, I note in addition 
that Respondent was allowed to amend its answer to the com-
plaint in Case 21ŒCAŒ31200 to deny that it operated a terminal 
in Tijuana, Mexico, while its previous answer had admitted this 
allegation. The amendments are clearly closely related to the allegations 
set forth in the charges.  In this respect, I note that the amended 
charge in Case 21ŒCAŒ30444 alleges interrogation and creation 
of the impression of surveillance during the 6-month period 
preceding April 7, 1995.  The consolidated complaint both 
before and after amendment alle
ged interrogation and creation 
of the impression of surveillance 
in violation of Section 8(a)(1). 
The charge in Case 21ŒCAŒ31200, filed March 1, 1996, al-
leged Respondent discharged Juan
 Rodriguez in violation of 
Section 8(a)(1) and (3) within th
e 6 months preceding filing of 
the charge. The complaint alleges threats of termination and 
retaliation preceding the discharge by 2 and 3 days.  Although 
the same legal theory is not involved, the 8(a)(1) allegations 
arise from the same sequence of events leading up to the dis-
charge. Under similar circumst
ances, complaint allegations 
were held closely related to a timely filed charge. See, e.g., the 
cases relied on by counsel for the General Counsel, 
Transport America, 320 NLRB 882, 889 (1996); 
Well-Bred Loaf, 
303 
NLRB 1016 fn. 1 (1991).
9 2. Agency status of Victor Guzman 
Victor Guzman did not testify. Based on the testimony of 
Monroy and Acosta, I find that
 Victor Guzman was cloaked 
with apparent authority on behalf of Respondent for purposes 
of the December 21 statement to Monroy regarding Respon-
dent™s knowledge of Monroy™s 
union activities and his question about strikes and stoppages.  
In 1991 and 1992, Victor Guzman worked for Respondent at the Huntington Park facility as 
a ﬁdispatcher and supervisorﬂ 
(according to Monroy). When Turi-Mex opened in December 
1992, Victor Guzman became the ﬁadministrator and supervi-
sorﬂ of that operation (according to Monroy).
10  Monroy further 
testified that Victor, ﬁsupervised all of the employees,ﬂ at the 
Turi-Mex airport facility and told employees their departure 
times to Los Angeles and when to change their shifts. In De-
cember 1993, Victor Guzman left Turi-Mex and moved to 
Mexico City where he practices
 law. Following his departure 
                                                          
 9 In addition, were it necessary to determine whether the unamended 
allegations set forth in the complaints were closely related to the 
charges, I would find that they were for the same reasons specified 
above. In addition, I note specifically 
with regard to the 8(a)(1) allega-
tions in Case 21ŒCAŒ31200 that the 
complaint, issued September 10, 
1996, provided notice of these allegati
ons well in advance of the hear-
ing. 
10 Jose Guzman testified consisten
tly that Juan Guzman was admin-
istrator and general manager of th
e Tijuana Turi-Mex airport facility 
and that Juan Guzman re
placed Victor Guzman. 
 TRES ESTRELLAS DE ORO 57from Turi-Mex, Victor Guzman nevertheless retained an own-
ership interest in Turi-Mex. 
Monroy™s testimony, which I cr
edit, establishes that Victor 
Guzman called Monroy on the evening of December 21,
11 in-formed Monroy that Respondent 
was aware of his activities for 
the Union, and arranged to speak with Monroy on the following 
day. When Monroy reported to Jose Guzman™s office the fol-
lowing day, the meeting was not
 held until Victor Guzman arrived. 
Family relationship is one of the 
facts to be considered in de-
termining apparent authority and, when viewed in the context 
of other factors, may be sufficient for a finding of agency based 
on apparent authority.ﬂ  
Laborers Local 270 (OPEIU Local 29), 
285 NLRB 1026, 1028 (1987). Apparent authority requires a 
manifestation by the principal to a third party and also requires 
that the third party must believe that the extent of the authority 
granted to the agent encompasses the contemplated activity. 
Restatement 2d, Agency § 8; and see 
Dentech Corp., 294 
NLRB 924, 925 (1989), quoting 
Service Employees Local 87 
(West Bay Maintenance
), 291 NLRB 82 (1988). Articulated 
another way, ﬁan employer can 
be responsible for the conduct 
of an employee, as an agent, where under all the circumstances 
the employees would reasonably believe that the individual was 
reflecting company policy and acting on behalf of manage-
ment.ﬂ  
Kosher Plaza Supermarket, 
313 NLRB 74, 85 (1993). 
Based on the closely held fami
ly nature of Respondent and 
Turi-Mex, on Victor Guzman™s 
ownership in Turi-Mex, on 
Victor Guzman™s past status in
 directing employees, and his 
presence at the Huntington Park terminal on occasion following 
cessation of his employment wi
th Respondent, Monroy would 
reasonably believe that Victor Guzman was reflecting company 

policy and acting on behalf of Respondent when Victor 
Guzman called Monroy on December 21.  Not only is Victor 
Guzman an owner of Turi-Mex, 
which I find is a related busi-ness entity based on substantia
lly common ownership and man-
agement as well as interrelationship of the two operations, but 
Victor Guzman also worked for both Respondent and Turi-Mex 
giving directions to the drivers. Moreover, Respondent, a 
closely held family operation
 owned solely by Victor 
Guzman™s brothers, relies on evidence from Turi-Mex in sup-

port of its decision to termin
ate Acosta and Monroy. Respon-
dent cannot have it both ways.  
That is, Respondent cannot, on 
the one hand, claim that the owners of Turi-Mex have no au-thority with regard to Responde
nt but, on the other hand, claim 
that Turi-Mex™s information regarding Acosta and Monroy 
establishes a business reason for their discharges from Respon-

dent.  Such family relationship 
when viewed in the context of 
Victor Guzman™s ownership in
 Turi-Mex, his past positions 
with Respondent and Turi-Mex, the involvement of Turi-Mex 
in the discharge, and the fact that Victor Guzman agreed to 
meet Monroy at the Respondent™s
 Huntington Park terminal on the following day and in fact di
d meet him and was present at 
his discharge, provide
s a sufficient basis for finding that Victor 
Guzman spoke with apparent authority when he told Monroy 
                                                          
                                                           
11 Respondent contends that it was error to receive evidence of the 
telephone conversation because Victor Guzman™s agency status was not 
established by any competent evidence and, accordingly, testimony 
regarding the telephone conversatio
n was hearsay and not admissible 
under any exception to the hearsay rules. Moreover, Respondent notes 
that there is no evidence that Jose
 Guzman was aware of or ratified 
Victor Guzman™s conduct.  I adhere to my ruling allowing this testi-

mony subject to my ultimate finding regarding agency. 
that Respondent knew of his Union activities and asked Mon-
roy about strikes and st
oppages.  See, e.g., Guille Steel Prod-
ucts Co., 303 NLRB 537, 539 (1991) (son of owner who was 

perceived to be and functioned 
as a leadman and informed em-
ployee of his discharge was an agent).
12 3. Prima facie case rega
rding Acosta and Monroy 
Both circumstantial and direct evidence indicates that a mo-
tivating factor in the decision to discharge Acosta and Monroy 
was their union and protected ac
tivity. Jose Guzman was aware 
of Acosta™s concern on behalf of himself and the other drivers 
for a wage increase and for benefits. Jose Guzman evidenced 
intense animus regarding Acos
ta™s questioning him on these 
subjects.13 Without explanation, Acosta™s route for the next day 
was canceled. In the following days, Acosta and Monroy dis-
tributed union literature and authorization cards. Victor 
Guzman indicated that Respondent was aware of these activi-
ties and his comments and interr
ogation regarding strikes and 
stoppages indicates an animus toward these activities.
14  They 
were immediately discharged. Ba
sed on this evidence, I find 
that the General Counsel has esta
blished a prima facie case that 
Acosta™s and Monroy™s protected activity was a motivating 
factor in the decision to discharge them. 
4. Respondent™s rebuttal rega
rding Acosta and Monroy 
Respondent has failed to demonstrate that it would have 
taken the same action for legitimate reasons regardless of the 
protected activity. Respondent clai
ms that Acosta and Monroy 
were part of a conspiracy with various ticket agents in Mexico 
to steal tickets and 
ticket receipts. However, Respondent™s evi-
dence falls short of such proof. Respondent introduced evi-

dence that it had been told that
 an investigation by Turi-Mex 
implicated unnamed drivers in the ticket agent conspiracy. Juan 
 12 Respondent relies on 
Shen Automotive Dealership Group, 
321 NLRB 586 (1996), in which the Board found that the brother of the 
owner who was part of the bargaini
ng unit and performed leadman-type 
functions was not acting with appa
rent authority when he solicited employees to sign a decertificati
on petition and made certain other 
statements which he specifically attr
ibuted to his brother because the 
employee with whom he spoke on these occasions would not have 

reasonably believed he was acting for 
his brother. In that case there 
were no manifestations by manage
ment, no ownership of a related 
business entity, and no participation in
 disciplinary proceedings. I find 
this case distinguishable on those facts.  Respondent also relies on 

NLRB v. Cherokee Hosiery Mills, 
196 F.2d 286, 290 (5th Cir. 1952). 
This case, however, does not deal with apparent authority and is, there-
fore, not helpful in determining wh
ether Victor Guzman spoke with 
apparent authority on the evening of December 21, 1994. 
13 I specifically credit Acosta™s te
stimony regarding 
his conversation 
with Jose Guzman about wages and be
nefits. According to Acosta, Jose 
Guzman™s response was that the law did not require that he pay em-

ployees higher wages or any benef
its, that Acosta was working for 
Respondent only because Jose Guzman felt sorry for him, and that, ﬁhe 
would wipe [U.S. labor 
laws] on his testicles.ﬂ 
14 In the absence of a finding of ag
ency with regard to Victor Guz-
man which, in turn, supports a finding of knowledge and animus, I 

would nevertheless infer that Resp
ondent was aware of the union ac-
tivities of Acosta and Monroy based on circumstantial evidence includ-
ing the timing of the discharges, the 
small size of the work force, ani-
mus shown toward Acosta™s questioning benefits and a wage raise on 
behalf of himself and 
other employees, and the fact that the only two 
employees soliciting for the Union 
were discharged simultaneously. 
Moreover, the reason given for discharge, discussed infra
, is extremely 
week and further raises suspici
on of an unlawful motive.  See 
Mont-gomery Ward & Co., 
316 NLRB 1248, 1253 (1995). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 58Guzman, administrator and general manager of the Turi-Mex 
airport facility, testified that he suspected the drivers were 
Acosta and Monroy because they were friendly with the spe-
cifically implicated ticket agen
ts. No witness testified that 
Acosta and Monroy were actu
ally proven coconspirators. 
Acosta and Monroy protested 
their innocence on the witness 
stand and claimed they were ne
ver confronted by Respondent 
regarding this matter.  
Jose Guzman™s testimony rega
rding his conversation with 
Ramon Pinado was at times vague
 and at times confusing. 
Moreover, his testimony was not corroborated by Ramon Pi-
nado, a driver employed by Res
pondent at the time of the hear-
ing.15 Finally, Respondent apparen
tly stated in the discharge 
interview with Monroy that he
 was suspended pending investi-
gation and claims to have sent 
letters to Acosta and Monroy 
dated December 22, 1994, stating that both were suspended 
pending investigation.
16  Whether these letters were sent or not, I credit Acosta and Monroy that they did not receive them. 
There is no claim that Acosta or Monroy was contacted at any 
time between December 22, 1994, and January 27, 1995, the 
date they received notice that the investigation was completed 
and they were discharged. Moreover, the ﬁaccusationﬂ was not 
amended for several months following the discharges. Under these circumstances, 
Respondent has not rebutted the General 
Counsel™s prima facie case. 5. Apparent authority of Juan Guzman 
For the same reasons that I fo
und apparent authority as to 
Victor Guzman, I similarly find
 that Rodriguez would have 
reasonably believed that Juan 
Guzman had apparent authority 
on behalf of Respondent to make statements regarding union 
activity and its ramifications ba
sed on his family relationship, 
his status with Turi-Mex as ad
ministrator or general manager 
(according to Jose Guzman), his direction of the drivers of Re-
spondent, his involvement throu
gh Turi-Mex in Respondent™s 
asserted reason for Rodriguez™ 
discharge, and the consistency 
of his statements and those of Jose Guzman. 
6. Prima facie case regarding Rodriguez 
As to Rodriguez, I find that 
counsel for the General Counsel 
has made a prima facie case of 
discrimination. Rodriguez dis-
tributed union authorization car
ds on February 17, 1996. Jose 
                                                          
                                                           
15 Respondent claimed that it wa
s denied due process because Ramon Pinado, the witness whom it cl
aimed directly im
plicated Acosta 
and Monroy, had been intimidated and 
would not testify at this hearing. 
I refused to allow evidence regardi
ng this alleged intimidation because 
Respondent did not subpoena Pina
do. Accordingly, no due-process 
deprivation is involved. Cf. Canadian American Oil Co. v. NLRB, 
82 
F.3d 469 (D.C. Cir. 1996). Moreover,
 according to Jose Guzman™s 
testimony, an attorney working for Turi-Mex informed him ﬁat some 
point in December of 1994,ﬂ that discharged ticket agents had impli-
cated Acosta and Monroy. The attorney
 was not called as a witness. No 
business records were produced regarding this information. Jose 
Guzman further testified that Ramo
n Pinado told him that Pinado be-
came aware of Acosta and Monroy™s implication in the theft at an un-

specified time when he was asked to pick up passengers from a bus 
which had broken down while being dr
iven by Acosta. It is unclear 
whether Jose Guzman™s conversation with Pinado took place immedi-
ately after the bus breakdown or not. Jo
se Guzman testified that Pinado, 
ﬁwent directly to my office to tell me
 the story.ﬂ In any event, Acosta 
denied that Pinado had ever picked up his passengers. I credit Acosta. 
16 Neither Acosta nor Monroy received such a letter. Respondent produced a file copy of these letters
 but did not have receipts for the 
certified mail. 
Guzman confronted him and told
 him that what he was doing was wrong and other employees ha
d been fired who tried to 
bring in a union. Jose Guzman further told Rodriguez that he 
would face the same fate. I credit Rodriguez™ account of this 
conversation over the denial of 
Jose Guzman. Later that same 
day, in Tijuana, Juan Guzman to
ld Rodriguez that he could not 
distribute authorization cards and would have to face the con-
sequences.  On the following day, Juan Guzman told Rodriguez 
that he and Jose Guzman had 
discussed the matter and were 
going to fire Rodriguez for agita
ting the employees.  On Febru-
ary 20, 1996, Rodriguez was fired.  This evidence of protected 
activity, knowledge, a
nd animus warrants an inference the Rod-
riguez union activity was a motiva
ting factor in the decision to 
discharge him.  The timing of 
the discharge furnishes further 
circumstantial evidence 
of unlawful motivation. 
7.  Respondent™s rebutta
l regarding Rodriguez 
Respondent™s proffered busine
ss reason for termination is 
rudeness to customers and insubordination.  Gregorio Guzman 
testified that he had numerous complaints that Rodriguez was 
rude to customers and that Rodri
guez constantly failed to wait 
for release of his bus from repairs before leaving to pick up 
passengers. In the one year that Rodriguez worked for Respon-
dent, Gregorio Guzman
 estimated he had counseled Rodriguez 
15 to 20 times. Even if this were true,
17 such evidence does not 
rebut the prima facie case of 
counsel for the General Counsel. 
Rather, it serves to strengthen the case. Respondent, by its own 

admission, tolerated Rodriguez™ 
performance with only verbal 
counseling until Rodriguez en
gaged in union activity. Sud-
denly, what he had been doing 
for an entire year was unaccept-
able and he was fired. I find that
 Respondent has failed to rebut 
the General Counsel™s prima facie case by showing that it 
would have taken the same action for legitimate reasons regard-
less of Rodriguez™ union activity. 
CONCLUSIONS OF 
LAW 1. By interrogating employees 
concerning their union activi-
ties and sympathies; creating 
the impression among employees 
that it was engaging in surveillance of their union activities; 
informing an employee that it 
did not want ﬁleadersﬂ working 
for it, that the employee could not engage in union activities at 
work, that employees who had engaged in such conduct in the 
past had been terminated, and th
at the employee would be ter-
minated if he continued to engage in such conduct; informing 
an employee that engaging in 
union activities was ﬁnot rightﬂ 
and impliedly threatening to retaliate against the employee by 
stating that the employee w
ould have to ﬁface the conse-
quencesﬂ of engaging in such conduct; and by threatening to 

terminate an employee because he was ﬁagitatingﬂ other em-
ployees, Respondent has engaged 
in unfair labor practices af-
fecting commerce within the m
eaning of Section 8(a)(1) and Section 2(6) and (7) of the Act. 
2. By discharging Ruben Acosta
 (a/k/a Ruben Asael Acosta Mia), Juan Monroy, and Juan Rodriguez, Respondent has en-

gaged in unfair labor practices 
affecting commerce within the 
meaning of Section 8(a)(1) and (3) and Section 2(6) and (7) of 
the Act. 
 17 Rodriguez denied that he had 
been counseled and no documentary 
evidence was produced.  TRES ESTRELLAS DE ORO 59REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of th
e Act. Specifically, 
having found that Re-
spondent discriminatorily discharged R
uben Acosta (a/k/a 
Ruben Asael Acosta Mia), Juan Monroy, and Juan Rodriguez, 
it must offer them reinstatement and make them whole for any 
loss of earnings and other benefits, computed on a quarterly 
basis from date of discharge to 
date of proper offer of rein-
statement, less any net interim earnings, as prescribed in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
18 ORDER The Respondent, Tres Estrellas de Oro, Huntington Park, 
California, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Interrogating employees concerning their union activities 
and sympathies; creating the im
pression among employees that 
it was engaging in surveillance of their union activities; inform-

ing an employee that it did not
 want ﬁleadersﬂ working for it, 
that the employee could not engage in union activities at work, 
that employees who had engaged 
in such conduct in the past 
had been terminated, and that the employee would be termi-
nated if he continued to engage
 in such conduct; informing an 
employee that engaging in union 
activities was ﬁnot rightﬂ and 
impliedly threatening to retaliate against the employee by stat-
ing that the employee would have to ﬁface the consequencesﬂ 
of engaging in such conduct; and by threatening to terminate an 
employee because he was ﬁagi
tatingﬂ other employees. 
(b) Discharging or otherwise 
discriminating against any em-
ployee for supporting Automotive, Industrial and Allied Work-
ers Local 495, Wholesale Deliver
y Drivers, Salespersons, In-
dustrial and Allied Workers, Local 848, and Miscellaneous 
Warehousemen, Drivers and Helpers, Local 986, International 
Brotherhood of Teamsters, AFLŒCIO or any other union. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
                                                          
                                                           
18 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
(a) Within 14 days from the date of this Order, offer Ruben 
Acosta (a/k/a Ruben Asael Ac
osta Mia), Juan Monroy, and 
Juan Rodriguez full reinstatement to their former jobs or, if 
those jobs no longer exists, to 
substantially e
quivalent posi-tions, without prejudice to their se
niority or any other rights or 
privileges previously enjoyed. 
(b) Make Ruben Acosta (a/k/a Ruben Asael Acosta Mia), Juan Monroy, and Juan Rodriguez whole for any loss of earn-
ings and other benefits suffered as
 a result of the discrimination 
against them in the manner set forth in the remedy section of 
the decision. 
(c) Within 14 days from the date of this Order, remove from 
its files any reference to the un
lawful discharges and notify the 
employees in writing that this has been done and that the dis-

charges will not be used against them in any way. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (e) Within 14 days after service by the Region, post at its fa-
cilities in Huntington Park, Los Angeles, and San Ysidro, Cali-
fornia, copies of the attach
ed notice marked ﬁAppendix.ﬂ
19 Copies of the notice, on form
s provided by the Regional Direc-
tor for Region 21, after being signed by the Respondent™s au-
thorized representative, shall 
be posted by the Respondent im-
mediately on receipt and maintained for 60 consecutive days in 
conspicuous places including al
l places where notices to em-ployees are customarily posted. Reasonable steps shall be taken 

by the Respondent to ensure that the notices are not altered, 
defaced, or covered by any other material. In the event that, 
during the pendency of these proceedings, the Respondent has 
gone out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees and 

former employees employed by the Respondent at any time 
since December 29, 1994. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 19 If this Order is enforced by a 
Judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Board™™ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing An Order of 

the National Labor Relations Board.ﬂ 
 